 JIn the Matter of THE AP PARTS CORPORATIONandINTERNATIONALUNION, UNITED AuToMOBH.E, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERSOF AMERICA, LOCAL No. 14 (CIO)Case No. C-2059.-Decided April 9,194,2Jurisdiction:automobile and truck mui#lers, tail and exhaust pipes assemblingindustry.Unfair Labor PracticesInterference, , Restraint— and Coercion:anti-union statements ; statement ofpresident that Company would not meet with "outsiders"; questioning ofemployees by principal stockholder and supervisors concerning union affili-ation and activity ; prepared speeches of principal stockholder cautioningemployees against allowing the union to interfere in employer-employee rela-tions ; conditioning effective date of bonus upon employee repudiation of theunion ; posting of bulletin, discriminatory in effect as to union discussion ;employer-conducted ballot on employees' choice of dominated committee, theunion, or neither.-Company-Dominated Union:following advent of union, suggestions of presidentfor formation of Shop Committee ; prepared speeches and statements of prin-cipal stockholder encouraging revival of Shop Committee and suggestingmethods of reorganization ; support thereto.Remedial Orders:company-dominated Shop Committee disestablished.Mr. Harry L. LodishandMr. George H. O'Brien,for the Board.Welles, Kelsey, Cobourn & Harrington,byMr. Frank M. CobournandMr. Fred A. Smith,of Toledo, Ohio, for the respondent.Mr. Henry L. Racicot,of Toledo, Ohio, for the Union.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE -Upon an amended charge 1 duly filed by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of,America,Local No. 14, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, herein'The original charge was filed on July 15, 1941, and the amended charge on October13, 194140 N. L. R. B., No. 55.- 301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Board, by the Regional Director for the Eighth Region(Cleveland, Ohio), issued its complaint dated November 17, 1941,against The, AP Parts Corporation, Toledo, Ohio, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within the,meaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and notice of hearing thereon wereduly served upon the respondent, the,Union, and the Shop Commit-tee, herein called the Committee, a labor organization allegedly domi-nated by the respondent.With respect to the unfair labor practices, the complaint allegedin substance that the respondent: (1) questioned employees concern-ing their union membership; advised employees against joining anoutside union; threatened to discharge dunion member in order toprovoke a strike; conducted an election on or about September 25,'1941, in the plant; made statements derogatory to the Union and'infavor of the Committee; (2) initiated, formed, sponsored, and con-tributed support to the Committee; (3) discharged and refused toreinstate James Arthur Greer because of his membership in andactivities on behalf of the Union; and (4) by the foregoing actsinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On November 24, 1941, the respondent filed with the RegionalDirector an application for extension of time within which to file its`answer and for an adjournment of the hearing; a motion to strikefrom the complaint certain allegations, with respect to interference,restraint, and coercion, on the ground that said allegations were notincluded in, or based upon, the amended charge; and a motion tomake definite and certain various enumerated paragraphs of thecomplaint, together with a memorandum in support of said motions:The Regional Director did not pass upon the motions but extendedthe time within which to file an answer and postponed the hearingtoDecember 8, 1941.The respondent's answer filed on or aboutDecember 6, 1941, admitted the jurisdiction of the Board, and deniedthat the respondent had engaged in the alleged unfair labor prac-tices.On December 6, 1941, the respondent filed an amendment toitsanswer further denying the commission of any unfair laborpractices and averring that the statements of officers and agents toany of its employees were made in the exercise of the right of freespeech guaranteed by the First Amendment to the Constitution ofthe United States.'In connection with these motions, it may be noted that counsel for the Board byletter dated December 2, 1941,informed the respondent's counsel of"the time and placeof, and the names of the respondent's agents allegedly engaging in, the conduct complainedof.1 THE AP PARTS CORPORATION303Pursuant to notice, a hearing was held from December, 8 toj 12,'19411 at Toledo, Ohio, before Mortimer Riemer, the Trial Examinerduly designated by the Chief Trial Examiner. The Board and therespondent were represented by counsel, the Union by its representa-tive, and all participated in the hearing.The Committee, althoughserved with a copy of the complaint, notice of hearing, and notice ofpostponement thereof, did not appear and was not represented atthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded the parties.At the commencement of the hearing counsel for the Board intro-duced in evidence a stipulation of settlement. covering the allegeddiscriminatory discharge of Greer and disposing of, all issues con-nected with his discharge.Thereafter on motion of counsel for theBoard all parts of the amended charge and the complaint pertinentto the discharge were stricken.Counsel for the Board then movedto strike portions of the answer not relevant to the issues framed bythe complaint.This motion was granted, in part, over the objectionof the respondent."The respondent then renewed its motion tostrike and moved, in the event said motion was denied, to make thecomplaint more definite and certain. The motion to strike was deniedand the latter motion granted in part.The respondent was grantedby the Board.No such application was thereafter made.The re-spondent'smotion for a separation of witnesses, opposed by theBoard, was granted.At the conclusion of the Board's case, therespondent's motion to dismiss the complaint was denied.At theconclusion of the hearing, the Board's motion to conform the plead-ings to the proof was granted over the respondent's objection.Therespondent's motion to , conform its answer to the proof was thengranted.The Trial Examiner reserved decision on the respondent'smotion to dismiss the complaint, made at the close of the hearing.In his Intermediate Report, the Trial Examiner denied this motion.During the course of the hearing, the Trial Examiner made rulingson other motions and on objections to the-admission of evidence.' The followingportions of the answer were stricken:from paragraph 5 (c), "respondentfurther allegesthatthe I.U. A. A. & A. I. W., C. I.0., has many thousands of membersand is oneof the most powerfulunions inToledo atthe presenttime ; that itis impossiblefor a small plant, such as operatedby therespondent,to infnence in any wise its employees'choice of representation for 'collective bargainingto the'prejudice of the union;and thatrespondent is informed and believes and, therefore,alleges that a majority of the activemembers of the former shop committee are also members of the union and that some of themembers of the present shop committee were membersof the union" ; and from paragraph5 (d), "(if the union had actually signed up a majority of the employees,itwas as to agreat many of them obviously under duress and coercion and did not represent their freechoice, as evidencedby the voteconducted by the employees) 304DECISIONS OF- NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the' Trial Examiner and findsthat no' prejudicial errors were committed.The rulings are herebyaffirmed.Following the hearing the respondent filed a brief withthe Trial Examiner.`On January 19, 1942, the Trial Examiner issued his IntermediateReport, copies of which were served on all parties.He found thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (2) and Section 2 (6) and (7) of the Act.He recommendedthat the respondent cease and desist therefrom and take appropriate-affirmative action.On February 19, 1942, the respondent filed itsexceptions to the Intermediate Report and a brief in support of suchexceptions.-On February 26, 1942, pursuant to notice served on all parties,the respondent and the Union presented oral argument before theBoard in Washington, D. C. The Board has considered the respond-ent's exceptions and briefs and, save for those exceptions which areconsistent with the findings, conclusions, and order set forth below,finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, The AP Parts Corporation, an Ohio corporation,has its principal office and place of business in Toledo, Ohio, where it'is engaged in the business of buying, treating, and distributing auto-mobile and truck mufflers, tail pipes, and exhaust pipes.During theyear 1940, the respondent's purchases totaled slightly less than$1,000,000, of which approximately 50 percent came from withoutthe State of Ohio. In this same period the respondent's gross salesamounted to $1,250,000, of which approximately 90 percent wereshipped to points outside the State of Ohio.The respondent employsabout 60 employees.The respondent admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local No. 14, affiliated with theCongress of Industrial Organizations, is a labor, organization admit-ting to membership employees of the respondent.'The Shop Committee is an unaffiliated labor organization admit-ting to membership employees of the respondent. THE AP PARTS CORPORATION305III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsThe events hereinafter set forth concerning the respondent's rela-tions with the Union and the Committee at its main plant and ware-house occurred for the most part within a period of 8 months fromMarch to and including October 1941.During that time the Unionsucceeded in organizing a substantial group' of the respondent'semployees.In 1940 it was the respondent's practice to hold monthly meetingsof its employees where such matters as wages, \its bonus plan, andother conditions affecting employment were discussed.Clifford Cope,the superintendent, called the meetings and Ralph Rule, the presi-dent, addressed them.The last meeting prior to March 1941 washeld in December 1940, when the respondent gave the employees theirChristmas bonuses and Rule told the in that they might expect awage increase in about 3 months.About March 1, 1941, just before the close of the day shift, thesupervisors summoned the employees to a meeting in the boilerroom.The meeting was attended by Clifford Cope and Basil Snyder, as-sistant superintendent and traffic manager, and was addressed by Rulewho asked the employees to cooperate in correcting mistakes that had.occurred in past shipments of goods.Rule then mentioned a com-pany that had a shop committee that had been effective in thehandling of employee grievances and suggested that such a committeemight serve to present employee grievances to the respondent.Therewas at that time no shop committee in the plant and the employeeshad expressed no desire to have one.Rule, when asked at the hearingif he did not suggest that a "shop committee would be a good thing,"replied : "I mentioned the fact that if they chose to handle it inthat way the company would be happy to meet with a shop committeeand, at the same time, as I have stated, I told them that what thecompany was concerned in was if they had complaints to know aboutthem, and any easy way for them to bring them before the company'sattention' would be welcomed on the part of the management."Pursuant to Rule's suggestion, on March 4, 1941, the employeesmet again in the boilerroom.At the-meeting five employees wereelected or appointed to serve on the Committee.On March 5, 1941,the respondent received an inter-office communication from IsabelleKaczmarek, a 'typist in'the traffic department, informing it of theelection of the Committee.455771-42-vol 40-20 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDA few days,thereafter, the respondent held its first meeting withthe Committee.4The principal subject of discussion at this andfollowing meetings was a group insurance plan that the respondentwas proposing for its employees.Heiney; a member of the Commit-tee, testified that at the first meeting Rule declared that be was gladto meet with employee representatives but that the respondent wouldnot meet with "outsiders."Rule admitted the first part of this state-ment, but denied any reference to outsiders.Upon the entire recordwe find, as did the Trial Examiner, that Rule made the statementsattributed to him by Heiney.Following the first meeting, the 're-spondent met on about five other occasions with the Committee.These meetings were always called by the respondent, and Rule,Clifford Cope, or Basil Snyder were present for the respondent.The committee functioned without a constitution, bylaws, rules, ordues, and no minutes were kept of its meetings with the respondent.There is no evidence that the Committee met in the absence of therespondent's officials or that it ever reported to the employees atgeneral meetings.Clifford Cope testified that its- last meeting washeld in August 1941 after which it "just gradually died out."In May 1941 the Union's efforts to organize the. employees cameto the respondent's attention.Toward the end of the month Super-intendent Cope asked Ray Fisher, a member of the Committee, whetherClaude, Snyder, another member of the Committee, or Dale Enten-mann, an employee, was passing out union application cards.6Bythe end of June the Union had obtained about 14 members out of 60employees.During the summer of 1941, Luke Meadows, an employee, wasquestioned by Clem Cope, in charge of welding and the dip tankswith-supervision over three or four men, and a brother of Superin-tendent Cope, concerning his union membership.Meadows testified,without contradiction, as follows in regard to the conversation with-Clem come to me one day in there, I guess.He said, "Luke,they tell me that you joined the union."I said, "Well, nowadays they will tell you anything." and hesaid, "Well, we are going to make it hard. on them if it takesten years."He said, "We will find it out if it takes ten years."* This first committee consisted of Fred Heiney, George Owens,Lucille Arps,Ray Fisher,and Claude Snyder, the brother of Basil Snyder,Assistant SuperintendentFred Heiney,who later joined the Union,was elected a member of the Committee.He was(opposedfor election by Al Sawicki,night superintendent.6 Cope did not deny that lie thus interrogated Fisher, although he denied generally thathe ever "talked to anyone on the subject"of the Union.The finding in the text is basedon the testimony of Fisher,which we credit,as did the.Trial Examiner. THE AP PARTS CORPORATION-'307At or about the same time Traffic Manager Snyder asked Earl Block,day foreman of the warehouse, if he knew who were the union mem-bers.Snyder testified that he sought this information out of curi-osity and that it made no difference to him whether an employeewas a member of the Union or not. Snyder admitted that when hequestioned Block there was talk about the possibility of the Unionorganizing the plant.On July 2, 1941, the Union distributed to the respondent's em-ployees a leaflet in which it-stated that, the respondent was attemptingi o resell the-Committee -to- the employees in an effort to prevent self-'organization designed to achieve better wages and working condi-tions.Rule saw a copy of this leaflet and on July 3 called a meeting'of the employees at which he announced that the respondent wouldgive each employee as a bonus a sum which was the equivalent of4 hours' pay. The respondent's asserted reason for this special,award was to celebrate for the week ending July 2, 1941, its achieve-ment in shipping its greatest production to date.No such awardhad been made by the respondent for the week ending May 10, theprevious all=time high in tonnage shipments.The reason assigned isnot persuasive.The award of July 3, 1941, coming as it did immedi-ately after the distribution of the leaflet and when the organizingdrive was beginning to show results, indicates that the respondenthoped by this gesture to dull the effect of the Union's efforts among theemployees.We find, as did the Trial Examiner, that the bonus wasa calculated step in the respondent's plan to combat the Union.The Union continued its organizing campaign and enrolled sevenadditionalmembers in the month of August. On 'September 12,1941, the Union mailed to the respondent a proposed contract whichprovided, among other things, for exclusive recognition of the Unionand a seniority clause which restricted eligibility for seniority tounion members and allowed all non-union employees 30 days withinwhich to join the Union.eRule consulted Fred A. Smith, the re-spondent's attorney, and they decided to do nothing until JohnGoerlich, principal stockholder, returned to Toledo from a trip out-?ide that'city.On September 16, or 17, Henry L. Racicot, presidentof the Union, accompanied by an international representative, con-ferred 'with Rule, who would not commit the respondent withoutconsulting Goerlich.The parties arranged for a further conferenceupon Goerlich's return.-For 3 or 4 years prior to September 1941, Goerlich had left themanagement of shop and personnel problems to Rule and Superin-tendent Cope.He returned to Toledo on the afternoon of' September23 and way -notified by Rule of the conference with Racicot and ofThese are the provisions referred to by the respondent as a closed-shop clause. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union contract.According to Goerlich, Rule told him that a.majority of the employees "were not willing members of the union."Thereupon Goerlich spent/the rest of that afternoon and the follow-ing day talking to a majority of the employees about union member-ship and whether the Union represented a majority.He deniedthat he asked any specific employee whether he belonged to the Unionbut admitted that he "lent a receptive ear to whoever wanted to talkto [him]."Moreover, Goerlich testified that as a result of his talksto the employees he concluded on Septembei r 24 that the Union didnot represent a. majority.We find, as did the Trial Examiner, thatGoerlich did in substance, on September 23 and again on September,24 ask the employees whether they were members of the Union.Sometime during the day of September 24, Goerlich consultedwith Smith and prepared an address for delivery to the employeesthe next day.Accordingly, on the afternoon of September 25, Super-intendent Cope called the employees together on company time and,in the presence of Rule, Cope, and Smith, Goerlich read the preparedspeech.?Goerlich's prepared address, a copy of which was intro-duced in evidence, was in parts as follows :Before I left, a raise was O.K.'d for you.As Mr. Rule hasalready told you in a bulletin, the reason the raise has not yetgone into effect is because representatives of the C. I. O. calledon Mr. Rule while I was away, and said that they representedsome of our employees.*******The Union tells us that they have a majority of our employees.We doubt it, and for your sakes as well as ours, so we, may knowhow many of you want a Union to represent you, we are goingto ask you to signify now whether you want a Union to repre-sent you or whether you wish to continue to be represented bya Shop Committee.We have a simple ballot here. It is notto be signed.No one will know how you voted. You willsimply check with a lead pencil and I now read the questionsasked on this ballot:"I desire to continue to be represented by a Shop Committee---------------------------"I desire to be representedby the U. A. W., C.I.O. --------"I do not desire to be represented by anyone but myself ----- 71a Entenmann,a witness called by the respondent,testified,without contradiction, thatall supervisors except one were present. THE AP PARTS ^ CORPORATION309The Union's have told you their side of the story.Now wewant to tell you ours.When you join a union and choose them-to do your talking for you, you lose the right to talk face toface with the boss, as man to man.You turn over to a stranger,whom neither you nor we know, the right to handle one of themost important-things, in your-life-your job.You spend moretime in this plant in a year than in any other place except inyour home, so be slow in losing your right to talk to your bosspersonally on a man to man basis.**If you decide on a Union, you won't have much to say oncethey get you signed up and then your relationship between youand the company will become one of stranger to stranger.Whenthese union men come into their meetings with the management,they come as strangers to us and the only way they can hopeto get anything is by threatening and if you know me, you knowI don't bluff worth a damn.*******I asked Mr. Smith, the attorney, what happened when a strikewas actually, called.He, said, the strike is run by Union officialsatUnion headquarters.You go to Union headquarters dailyfor information but generally are not asked what your opinionis; in other words, the Union takes over your rights to go backto work._*******...You have a wage increase that was passed you before theUnion ever came in. It is held up this minute only until wefind out whether you want a Union or not and what the Unionis going to do about it.Now we are going to ask you to vote. Do you want to work,with us' as you have in the past, trying as man to man to workout these problems or do you want to turn your life over to theUnion?,Sometime during the meeting Superintendent Cope passed out bal-lots, the form of which had been prepared by Attorney Smith, uponwhich they could record their vote in the manner indicated above.Following Goerlich's talk, the ballots were marked, and then countedin the presence of the employees by 2 volunteer tellers.Goerlichannounced the results as follows : "There were 66 votes cast-45,Shop Committee;.9 C. I. 0.; 10 Represent Themselves, and 2 saw fitto leave their ballot blank . ." 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees were paid for their time spent in attending this.meeting, the first that Goerlich had ever addressed.Although theCommittee had expired more than, a month.before, there'was'no ex-pressed desire on the part of the employees for its revival or con-tinuance, and there was at this time no mention or talk, other thanGoerlich's injection of the issue, that the Union was calling a strikeof the respondent's employees.Following the announcement of the results of the election, and in,the presence of the employees,.the following dialogue took place be-tween Goerlich and Smith :Now, Mr. Smith, what is the next move?Mr. SMITH. I would think if that is what they prefer thatthey get the Shop Committee functioning.You say the present.Shop Committee expired September 1st, and I. think it,is up-to,the employes now.You can choose your Shop Committee anyway you want to and can have any number you want. I thinkthe employes should go ahead and select whom they want.Mr. GOERLICH. How shallwego about forming a Shop Com-mittee?What is the right procedure? [Italics supplied.]Mr. SMrnr. Any number you,want or anybody, you want.The company has nothing to do with it. I believe you selectedone before.. You can pick them any way you want. Nominateand vote for one or up to five or you can get together here andselect them.It is up to the employes and the company has noth-ing to do with it.'Mr. GOERLICH. The important thing is that you do somethingabout it.The C. I. O. will be here tomorrow.We will expectyou- to, confirmhow'-hone'stly and openly', this-'balloting wasdone.As soonaswe get the C. I. 0. to accept that you wantyour own Shop Committee, your raise is in and it is retroactive.[Italics supplied.]On September 26, Goerlich met Racicot for the first time.Heexplained that the plant election was necessary because he "wassatisfied that [the] men were not willing members of the union"and since the Union claimed to represent a majority, he "had toascertain whether the majority of [the] men did or did, not wantunion representation, as the union claimed."Goerlich told Racicotthat he would not "accept" the 'proposed contract because he knewthat the Union did not represent a majority of employees.Racicotoffered union application cards in proof of the Union's majority,but Goerlich told Racicot that on the advice of his attorney he re-jected this evidence of the Union's majority, and desired a Board ,THE AP PARTS CORPORATION '311'election to determine the question.Racicot refused to consent to.an election.No arrangements were made for further meetings.Goerlich testified that following September 26, he had "constantand' daily" conversations with individual employees "concerning the'controversy" (referring to union and committee activities).Oneither September 26 or 27 he approached Ottis Meadows, who wasworking upon a scaffold.According to Meadows, Goerlich invitedhim to serve as a member of the Committee; but he declined, statingthat he would not"be any good on that kind of a committee." ; Goer-lich testified that he and Meadows engaged in the following conver-sation in the presence of a "crowd" of employees :I [Goerlich] said, "Don't spit on me, Otto [Meadows]."He said, "I won't spit on you, Mr. Goerlich."I said, "Otto, you hate me enough you probably would."He said, "No, I wouldn't spit on,you, Mr. Goerlich."I said, "Otto, I think I will climb up there and search you andsee if you have any union cards on you."Goerlich could not remember whether there was any talk about.Meadows serving on the Committee. Thomas Karatosis, an em-ployee who was present, corroborated Meadows and testified furtherthat Goerlich said that Karatosis as well as Meadows would makeeffective representatives on a committee.Karatosis replied, accord-ing to his testimony, that "the last shop committee we had wasn'tworth a damn because every time they would go in they wouldcome back out and we wouldn't know from nothing, and they were-all older fellows, and every time we would ask them something theywould say nothing happened."On the basis of the foregoing testi-mony of Meadows, Karatosis, and Goerlich, we find that Goerlich.suggested that Meadows and Karatosis serve on the Committee, andsuggested further, searching Meadows for union cards.On Monday, September 29, 1941, the Union distributed a leafletadvising the employees that the Union would hold. a strike vote'that night because the "management had refused to negotiate."Goerlich learned of the leaflet and immediately questioned the em-ployees about the meeting and why it was being called.That night,the Union voted to strike on Thursday, October 2, 1941.About 10 o'clock on the morning of September 30, the respondentsummoned the employees to the boilerroom where Goerlich read'said, among other things :I understand that the members of the Union have voted fora strike to start Thursday, if the company, by that time, has. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot gotten down on their knees and begged for mercy. Re-,member, it is an easy thing to call a strike-the important,thing is to be sure you can stop it.Have you who have votedfor the strike talked this over with your families, and are youprepared, if a strike is called by the Union officials, to let weekafter week go by without a paycheck?We do not feel a ma-jority of the employees have voted in favor of a strike.Do youfeel that it is fair to throw the rest of the employes out ofwork when you are a minority? Do you who voted for thestrike know what the contract asks for that the Union submitted,or did you.just vote "Let's strike"?Certainly you must knowwhat is in this contract or you would not tell the Union youwould be willing to give,up your job so that they can enforcetheir wishes.... It is my honest impression the way things are going thata few of you are strike drunk and that unless you who don't wanta strike, act immediately, there will be a strike in this plant beforethe week is over.******Unless you arrange now to have a meeting place for you ' alltomeet, you won't even be able to get together excepting in,a Union hall where you will always be under pressure. If you.do not do something immediately to stop this strike talk, Idon't see how a strike can be avoided.My recommendation is that you meet tonight immediatelyafter the clay shift and before.the night shift goes on and ap-point your Shop Committee. This Committee should be toldwhether the majority want, a strike or not and instructed to,see that the Union knows what the majority of you wants.******Following this talk at the main plant, Goerlich, accompanied by,Superintendent Cope and his secretary, went to the warehouse wherethe employees had been gathered by Earl Block, the day foreman, and'there repeated the address.According to the undisputed testimonyof Donald MacDonald, Goerlich then asked the warehouse employeeswhy they wanted to join the Union since the respondent would givethe employees everything that the Union could get for them.Goer-'lick also pointed out that the Union's proposed contract contained'a closed-shop clause.This MacDonald disputed.Goerlich 'testifiedthat 'MacDonald said, 'after hearing the seniority provisions read,that there was no such article in the contract when he had lastseen it. THE AP PARTS CORPORATION313Goerlich then returned to the mftin plant.He testified of thisincident: "On the impulse, I walked right through the plant;-downto the boiler room, where I knew there would be people eating theirlunch, and told them what MacDonald had just,told me, and asked'them,. the employees, if they knew that this clause was in the con-tract."Much testimony was adduced concerning what occurredthere.In summary it appears without contradiction that Goerlich.told the union members present that they were striking for a closed.shop.When they disputed this, he read the aforementioned senior-ity provision in support of his argument.Goerlich expressed sur-prise that unioii members who had voted to strike did not know,what was in the contract; and stated that when union members votedto strike they ought to understand what they were striking for.Goerlich did not deny the statements attributed to him by Meadows,that, "I hate,the God damn union"; that it broke his heart to realizethat employees had to pay dues for the rest of their lives when they,could, get as much and more without joining the Union; and thatthe Committee could do as much for the men as the Union.8After these remarks, some of the employees present, includingunion members, asked Goerlich what could be done to prevent the,strike.He replied that the employees who had voted for the strike,could call it off.He told Karatosis and Entenmann, "You two*fel-lows are here as representatives of the Union.You know Mr. Raci-cot, and you are the logical men to go to Mr. Racicot''and tell himwhat the feeling and attitude of the employees towards a strike is."On the afternoon of September 30, Harold Maas, the respondent'struck driver and one of the oldest employees in point of service,,circulated among the employees, using a company time sheet tocheck off their names, and asking them to ' attend a meeting to beheld at the close of work in the boilerroom.Maas did this on com-pany time.At the meeting attended by most of the employees on theday shift and by a few from the night shift, the following eithervolunteered or were appointed to serve upon a committee to con-sultwith Racicot in an endeavor to have him call off the strike:Forest Aldrich, Ralph Zeman, Dale Entenmann, Gene Elendt, ThomasKaratosis, and Earl Saunders.Five of this group had alreadyjoined the Union or had signed application cards.Maas deniedthat any company executive had anything to do with his arrangingthis meeting.It is clear, however, that Maas acted upon Goerlich'soriginal suggestion that this should be done.Although Goerlichdenied any knowledge as to the way this meeting was arranged andthe committee organized, from his own testimony it is clear thataKaratosisand Fisher corroborated this testimony .314DECISIONS OF NATIONAL LABOR RELATIONS BOARD'he' suggested to Keratosis' and Enterimann in the presence of othersthat they should call .upon Racicot.The committee, however, first'went to Goerlich's office, told him of its mission to inform the Unionthat- the employees did not want to strike, and from there 'telephonedRacicot and made an appointment to see him immediately. The'did not want to strike.Although Racicot would make no commit-ment, Goerlich's ' strategy proved successful and the strike did not-take place on October 2, 1941.The month of September, however,-closedwith the Union obtaining 11 new members. Thus by thelend of the month, 33 employees had indicated their intention to join.theUnion, exactly one-half the number voting in the plant electionon September 25.,On or about September 30, union members began to wear their':union buttons in the plant.On October 1 while Fred Heiney, a-member of the Committee who had joined the Union, was at work,he'was told by his superior, Al Sawicki, to report to Goerlich's office.There Goerlich asked him if he, had 'any complaints and when Heiney'answered that he was a member of the Union, Goerlich stated that that,was "0. K."; asked Heiney what advantages he could get from theUnion; and remarked that the Union was a handicap to men likeHeiney because it "tended to level off wages."These comments,-which Goerlich did not deny making, were made in the presence ofSawicki, Heiney's,9uperior, and Superintendent Cope.Goerlich alsoinvitedHeiney, to attend a gathering, of employees he planned to'hold Friday afternoon, October 3, in the boilerroom.This meeting was held as scheduled and all the employees attended.In the presence of'Rule, and Supervisors Snyder and Clifford Cope,<Goerlich delivered his "peace talk" and served beer and other refresh-ments.Portions of his prepared address follow :This is a peace talk.You have your checks now, which includeyour extra pay since September 11th at the new rate.Take my word for it and Mr. Cope will confirm this,, that..theraises you just got were approved prior to September 11th andlong before any Union talk. In talking to the Union the otherday, they -claimed that we gave you this raise you just gotbecause we were trying to kill what they were doing. Everybodyin this room knows that's wrong.You know when you weregiven your raise in January you were told we would adjust wages.again in three months.When you were given the raise in April, THE AP PARTS, CORPORATION315you were again told there, would be a raise around September.Now, that, proves the advantage of sitting down and talkingthings over instead of fighting.They thought we were tryingto beat them to it when we announced the September 11th raise.In -fairness to us, one, of you Union fellows should have -toldthem that this raise was promised you three months before...So, I don't say when the next wage adjustment willbe, but I do give you my word again, as I did the other day,that we are going to try to give you everything that any Unioncould give you, without the necessity of paying dues andassessments.As I see it, the danger of a strike now is pretty well over. Ofcourse, I can not say there will not be a strike.A Union cancause an incident that would make a strike, but I shall do every-thing I can without completely losing all my rights and honorto avoid a strike.No honest Union would call a strike in anyplant unless the majority wanted and would support a strike.My job, as I see it, is to treat you well enough in every way,wages and -working conditions included, that you can gain;nothing by,liaving & Union and a strike.I intend -to consult with the representatives of you inthis room about these problems [employee grievances] as soon asyou elect them.Remember that you must elect your representa-tives.I or the company can't help you, otherwise the Unionswill, claim it is illegal.You can elect your shop committee anytime you want . .'No one will be discriminated against.The majority have spokenthat they want no Union and prefer to deal through a shopcommittee.I. regard that as your decision and shall follow ituntil you change it.Those of you who still want a Union haveevery right by, law to continue to work for it, but you shouldbe considerate of your fellow.workers' feelings and I don't wantyou to try to get people to join the Unions during working hourson our-.time and on, this property..-'I only invite my friends to eat and drink with me. I want tobe friendly with everybody in this room.At the conclusion of his talk, Goerlich turned the meeting overto Entenmann and then left. The employees immediately started todiscuss theelection of another Committee.But, as MacDonald testi- 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled, without contradiction, the employees "decided not to agree uponanything definite," a Committeewas notelectedand the employeesturned.to'the beer and otherrefreshmentsrespondent.Although Goerlich termed hisaddress a"peace talk,"-it is clear notonly from the tenor of his remarks but from the occasionin juxta-position to prior happenings, that the speech and meeting, wereGoerlich's celebration in victory over the Union.Goerlich was notsuccessful,however, in getting the employees to elect another Com-mittee on October 3 at the "peace talk" meeting.Hence, on or aboutto stop the strike were called to Goerlich's office.Board witnessKaratosis and respondent's witness, Forest Aldrich, testified, withoutcontradiction, that Goerlich asked these employees to do somethingabout getting the Committee reorganized and,proposed three plansto =accomplish this purpose, including one whereby the individualmembers of the Committee would be chosen'by the separate depart-ments of the respondent's plant.Sometimebetween the date of the above conference with Goerlichand October 14, 1941, the revived Committee was set up. It wascomposed of representatives from each of the respondent's depart-ments.Although some of the departmental meetings to elect repre-sentatives were held outside the plant, it is not altogether clear howall the representatives were elected to membership on this Committee.Aldrich, who had attended the meeting in Goerlich's office, testifiedas follows : "We did have a meeting that was called to get the ideaacross that we were to have a shop committee, and then each depart-ment was to choose its own committee. That is for the shop com-mittee."Bessie Seeman,related toGoerlichby marriage,and oneof-the nine-women employed= by,,the - respondent,. testified .that she.came to work one morning in October and was told by her co-workersthat she had been elected to represent the women on the Committee.-Other than that she knew nothing of her nominationand election.Sawicki, the night superintendent, testified that he waspresent at ameeting of some employees at which a representative to the Com-mitteewas elected; that he was told toleavethe meeting but thathe did not do so, although he refrained from talking.On October 14, 1941, Goerlich was visitedin his officeby IrvingDoerr, Earl Price,JamesSchellhase,Bessie Seeman,LouisWeipertand Ralph Zeman who informed him that theyhad been selectedas the "Shop Committee to represent the employees,this committee.replacing the old Shop Committee."The next dayGoerlich posteda,notice to this effect. - The noticealso statedthat the -employeeswere so toadvise the respondent,if these persons were not in factthe representatives.Thereafter through November 1941,this group THE AP PARTSCORPORATION317met on occasions with Goerlich to discuss conditions affecting em-ployment.Among the matters discussed with Goerlich were the-in-stallation of a combination hot and cold water spigot, an electricclock, starting and stopping signals, a divan in the women's restroom, a seniority list, proposed company rules and regulations cov-ering conditions of work and employees' conduct, wages, and an em-ployees' merit rating card.Some of these matters originated withthe Committee and others were first proposed by Goerlich.Thesemeetings, were-not held at regular, intervals but as the occasion arose.The Committee- has at,all times functioned in much the same wayas its predecessor without formal rules or a constitution, officers, ordues.It does not report to the employees or hold meetings of itsown where plans are made for future meetings.On October 20, the Union elected- its shop or grievance committee.The next morning Richard Carter, a warehouse employee who was aunion member, was at work in the main plant when Goerlich ap-proached him and asked him to come down to his office. Goerlichhad mistaken Carter for Earl Block, the warehouse foreman, whohad joined the Union the night before and been made a member ofthe union committee.When Goerlich was informed of his mistake,he asked Carter to remain and to state whether he had-any com-plaints.Goerlich questioned Carter about'the election of the unioncommittee and'Carter named those employees who had been electedto it.Goerlich stated that if the Union succeeded in organizingthe plant he would make them strike for every advantage; that theUnion worried him for fear that someone, -not necessarily an em-ployee, would bomb his home; that the Union would send "agitators"to accomplish this; and that there had been instances where suchthings had happened.Either on this or some other occasion, Goer-lich told Carter that he would "treat everybody right" without re-gard to whether or not the employee belonged to the Union. Goer-lich also told Carter or Block in substance, that the respondent wouldnot allow Block to.remain as warehouse foreman and belong to theUnion.9 -On October 21, following the union meeting above referred to,members of the union committee appeared at work wearing theircommittee badges.Superintendent Cope, told Ray Fisher that-Goer-lichwanted to see him and Ottis Meadows. Fisher and Meadowswere both members of the union committee and were both wearingbadges.That afternoon after work, the whole union committee,consisting of Fisher, Meadows, Heiney, Earl Block, Norman Block,Sometimethereafter Block told Carter that he had ceased his union activities co-If thataccount.Goerlich expressedno objection, as far as therecordshows, to thepresence on,the Committee of Entenmann,who had as much supervisory authorityas Block. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Cliff Keeler, met with, Goerlich:Unless" otherwise noted, thefindings herein concerning this and' another meeting with Goerlichare either based upon the uncontradicted testimony of Board witMesses' or, on Goerlich's own admissions.Goerlich ' asked the Com-mitteewhat it wanted. The Committee replied, that, it wantednothing, and contended that it was Goerlich who had called themeeting. 'Goerlich then told the men that he could see no reason fortheir joining the Union since he gave them everything that they couldobtain from union membership; that Earl Blockwas responsiblefor the solid union membership of the warehouse employees and thatBlock had no right to join the Union. In addition Goerlich de-manded to know the names of the union stewards, ' and attributedKeeler's alleged loafing to his membership in the Union.About 9 o'clock that night Goerlich asked Heiney, whowas on thenight, shift, to gather the union committee togetherfor anothermeeting the next morning and apologized for the way he had talkedto the members that afternoon.The next morning Goerlich askedthe committee what kind of an agreement the Union wanted, andtold the union members that he would not sign a contract.Goerlichalso statedthe following: "If you- fellows don't do something, Iwill' do something. I will firea manso you will have to strike."Meadows' reminded Goerlich that the Union, not Goerlich, woulddecide when there would be a strike.10On two subsequentoccasionsthe union committee met with Superintendent Cope to adjust minorgrievances.—On October 31, Goerlich posted the following notice which statedin part:,It is absolutely against the, rules of this company for any employee to discuss union or non-union matters on company timeor while on company property . . . I don't want to get to thepoint of threatening anybody.Before allthisunion talkstarted we did not threaten you, and- we want tokeep fromdoing it in the future. . . . I repeat, this company will not dis-criminate against you whether you belong to, a union,or not.Karatosistestifiedwithout contradiction that 'Goerlich told himthat'the notice did not apply to the Committee because the Com-mittee "represented the company.` Entenmarin admitted that thenotice did not apply to Committee talk.Lucille Arps testified, with-out contradiction, that although , the notice successfully foreclosed-10The foregoing finding is based on the testimony of Heiney,which we credit, as didthe Trial Examiner.Goerlich'sversion,which follows; also ,illustratesthe respondent'scoercive tactics : ,,Iman, in order to get thetbing,-lna position where I could force them to have a vote_ THE AP PARTS CORPORATION319"discussion of the union," the employees continued to talk about -the Committee and if they thereafter "had anything to holler about"they "would just go to the shop committee." She added that thiswas done during working hours.B. Concluding findingsThe facts set forth above demonstrate that the respondent engaged-in a coercivecourse of conduct by which it initiated, sponsored, andrevived the Shop Committee and frustrated employee self-organiza-tionand concerted activity.The respondent's purported neutralityregarding the unions was specious and clearly nullified by this coer-cive course of conduct.The respondent urges that its afore-mentioned activities did notconstitute unfair labor practices because employees testified thatthey were not intimidated, that they joined or did not resign from-the-Union, that they continued to wear union buttons in the plant.while at work or otherwise disclosed a continuing interest in theUnion. In support of its contention, the respondent further pointsto the testimony of employees that they desire to be represented by-the Committee and not by the Union.1'We reject this contention asbeing withoutmerit.The real question for determination is whether-the acts of the respondent constituted interference with, restraint, orcoercion of its employees in the exercise of rightsguaranteed inSection 7 of the Act. Evidence concerning the effect or lack ofeffect of the respondent's acts on particular individuals is clearly-not decisive of this issue.The reasonable inference is that the anti-union conduct of an employer does -have an adverseeffect on self--,organization and collective bargaining.12Upon the entire record,.we. find that, notwithstanding the employeeassertionsrelied upon,,the respondent, did unlawfully sponsor the Committeeand coerceemployees with respect to self-organization 1.We find that the respondent interfered' with, supported, and domi-nated the formation and administration of the Committee; and that11The employees who took the witness stand in behalf of the respondent so testified. Inaddition it was stipulated by and between counsel for the respondent and the Board that40 or more employees of the respondent,who had not testified,if called to do so wouldtestify on behalf of'the respondent1.That they are satisfied with their present representation by the shop committee.2.That theyprefer shop committee representation over union representation inthis plantat this time" SeeMatter of Grower-Shipper Vegetable Asa'n,andof California, No .18211,15 N. L R. B 322, enf'g as mod'dN L R. B v. Grower-ShipperVegetable A8s'n,122 F(2d) 368(C. C. A. 9) ;Matter of Schult Trailers,Inc.andInter-national Union—United Automobile Workers of America, affiliated with the C. I. 0., 28N. L. R. B 975.'"N L R. B.v Link-Belt Co.,311 U S 584;Matter of Automotive Maintenance Ma-chinery Co.andSteelWorkersorganizing Committee, etc,13 N.N. L. R B v 'Automotive Maintenance Machinery Co.,62 S Ct 608,rev'g 116 F.(2d) 350,(C. C. A. 7) 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent, by such conduct and by its entire course of conductas shown by Rule's declaration shortly after March 5, 1941, that therespondent would not meet with "outsiders"; the timing of the bonusof July 3, 1941; Goerlich's declarations of September 25, 1941, con-ditioning the effective date of a raise in wages upon the employees'repudiation of the ,Union; the balloting of September 25, 1941; therally of October 3, 1941, to celebrate the defeat of the Union; thenotice of October 31, 1941,, which was discriminatory in effect, andby the threats, interrogation, and other anti-union conduct of Goe-lich, Snyder, and the Copes, in May 1941, the summer of 1941, andon or about September 23, 24, 25, 26, 27, ' and 30, 1941, and October1, 7, 20, 21, and 22, 1941, interfered with, restrained, and coerced itsemployees in the exercise of the'right. to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining, as guaranteed inSection 7 of the Act.IV.THE EFFECTOF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above,-have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYSince. we have found that the respondent has engaged in unfairlabor practices, we shall order the respondent to cease and desisttherefrom and to take certain affirmative action designed to effec-tuate the policies of the Act.We have found that the respondent dominated and interferedwith the formation and administration of the Committee and con-tributed supportt to it.The consequences of the respondent's domi-nation, interference with, and support of the Committee, as well asthe continued recognition of the Committee as bargaining represen-tative of its employees, constitute a continuing obstacle to the freeexercise by its employees of their right to self-organization and tobargain collectively through representatives of their own choosing.Accordingly, we shall order the respondent to disestablish and with-draw all recognition from the Committee as a representative of anyof its employees for the purpose of dealing .with it, concerning griev-ances,labor disputes, wages, rates of pay, hours of employment, orother conditions of employment. THE AP PARTSCORPORATION321Upon the basis of the foregoing findings of fact and upon theentire record in the case,the Board makes the following :CONCLUSIONS OF LAW1.InternationalUnion, United Automobile, Aircraft & Agricul-tural Implement Workers of America,Local No. 14, affiliated withthe Congress of Industrial Organizations and the Shop Committeeare labor organizations,within the meaning of Section 2 (5)' ofthe Act.2.By dominating and interfering with the formation and adminis-tration of the Shop Committee and contributing support to it, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, withinthe meaningof Section 2 (6) and (7) ofthe Act.ORDERUpon, the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, The AP Parts Corporation, Toledo, Ohio, and its officers, agents,successors,and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of theShop Committee,or the formation or administration of any otherlabor organization of its employees and from contributing financialor other support to said labor organization or any other labororganization of its employees ;(b)Recognizing the Shop Committee,as representative of any ofits employees for the'purpose of dealing with the respondent con-cerning grievances, labor disputes,wages,rates of pay,hours ofemployment or conditions of work ;(c) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to form,join, or assist,labor organizations,to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose'of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.455771-42-vol 4021 322DECISIONSOF NATIONALLABOR RELATIONS BOARDTake the following affirmative action which the Board, findswill effectuate the policies of the Act :I,(a)Withdraw all recognition from the Shop Committee, as therepresentative of any of its employees for the purpose of dealingwith the respondent concerning grievances,labor disputes,wages,rates of-pay,hours of employment,and other conditions of employ-mentand completely disestablish the ShopCommittee 'as suchrepresentative;(b)Post immediately in conspicuous places throughout its' plantand.warehoue at Toledo,Ohio, and maintain for a period of al' leastsixty(60) consecutive days from the date of posting,notices to itsemployees stating(1) that the respondent will not engage in theconduct from which it has been ordered to cease and desist in para`graph 1 (a), (b), and(c) of this Order, and(2) that the respondentwill take the affirmative action set forth in paragraph 2 (a) of`this Order;'(c)Notify the Regional Director for the Eighth Region in writingwithin twenty (20) days from the date of this Order, what steps therespondent has taken to comply herewith.